Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Response to Restriction/Election that was filed on 05/31/2022.
	The preliminary amendment, filed 09/28/2021, that cancelled claims 12-20, is acknowledged.  
	Claims 1-11 and 21-28 are pending.
Priority
	The instant application is a 371 of PCT/US2019/052195, filed 09/20/2019, which claims priority to provisional application 62/734,604, filed 09/21/2018.
Drawings
The drawings are objected to because some of the figures are referenced as uppercase letters and some are referenced as lowercase letters, which is not consistent.  Furthermore, the specification references a) some figures as uppercase letters and some as lowercase letters, b) bolds some of the reference figures, while not bolding others, and c) places some of the reference figures in parentheses, while not placing parentheses around others.  Corrected drawing sheets and specification amendments in compliance with 37 CFR 1.121(b) and (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant’s election without traverse of the species osteoarthritis as the metabolic disorder, celecoxib as the agent that inhibits COX-2, PGE2, and/or EP4, and a drug known for treating OA as the drug for treating metabolic disorders, in the reply filed on 05/31/2022, is acknowledged.
Claims 1-11 and 21-28 are examined on the merits herein.
Claim Objections
Claims 5, 23 and 27 are objected to because of the following informalities:  The recited COX-2 inhibiting agents are identified by letter and number combination, such as COX189, ABT963 and JTE-522.  These letter and number combinations are not defined in the specification by name or structure and cannot be relied upon to properly identify the particular chemical compounds they encompass.  
Appropriate correction is required.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 5 is drawn toward COX-2 inhibiting agents for use in methods of treating, delaying progression of, or reducing the severity of one ore more disorders characterized with increased COX-2 expression and/or PGE2 expression and/or EP4 expression in bone related cells.  
Claim 5 specifically recites chromene derivatives and chroman derivatives, and derivatives and prodrugs of chromene derivatives and chroman derivatives, as COX-2 inhibiting agents.  However, the instant specification neither describes chromene or chroman compounds, nor their derivatives or prodrugs.  
The instant examples are drawn to only one COX-2 inhibitor, celecoxib, for use in the instant invention.  Pages 42-43 of the specification exemplify celecoxib as a COX-2 inhibiting agent that a) ameliorates the degeneration of articular cartilage and decreases the number of osterix osteoprogenitors in the subchondral bone marrow in mice with rheumatoid arthritis, and that b) attenuates proteoglycan loss and calcification of articular cartilage in osteoarthritic mice.  
A search of the prior art indicates that the only known chroman derivatives with COX-2 inhibiting activity are chroman-4-one analogs, as recited on pages 77-82 of Kambjo (Arab Jn Sc and Engin, 2022, PTO-892).  These chroman-4-one analogs are taught for the treatment of inflammation , especially for use in inflammation-related diseases that suppress NF-kB signaling pathways, and for diseases like cancer (pg. 83).
Additionally, the only known chromene derivatives in the prior art with COX-2 inhibiting activity, are those taught by Zarghi  2-[4-(methylsulfonyl)phenyl]-4H-chromen-4-ones (pg. 20, Sci Pharm 2015, PTO-892), and those taught by Zhang, deuterium substituted benzopyran analogues for use in inflammation and pain (pgs. 1162-1163,1165, ACS Med. Chem, 2014, PTO-892).
Thus, in the art of COX-2 inhibitors, the only known chroman derivatives are chroman-4-one analogs, and the only known chromene derivatives are 2-[4-(methylsulfonyl)phenyl]-4H-chromen-4-ones and deuterium substituted benzopyran analogues.  The prior art is silent regarding these compounds’ use for treating metabolic disorders characterized with increased COX-2 expression and/or PGE2 expression and/or EP4 expression in bone related cells, such as osteoarthritis, rheumatoid arthritis, cardiovascular disease or diabetes.  And the prior art is silent in regard to derivatives and prodrugs of chromene derivatives and chroman derivatives, let alone their use as COX-2 inhibitors.  
For these reasons, the recitation of chromene derivatives, chroman derivatives and derivatives and prodrugs of chromene derivatives and chroman derivatives, as COX-2 inhibitor agents for use in methods of treating, delaying progression of, or reducing the severity of one or more disorders characterized with increased COX-2 expression and/or PGE2 expression and/or EP4 expression in bone related cells, is broader than what the specification supports.  
The recitation of chromene derivatives, chroman derivatives and derivatives and prodrugs of chromene derivatives and chroman derivatives, in claim 5, fails to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the severity of " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, this claim is interpreted as “reducing severity of. . .”
Claims 2-11 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-5, 7-11, 21-23, 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0252025 to Armenta (09/13/2018 effective filing date-PTO-892), as evidenced by Crofford (Arthritis Res, published in 2000-PTO-892), and as evidenced by Li (Arthritis Research & Therapy, published 2013-PTO-892).
	Armenta ‘025 teaches a pharmaceutical composition that comprises a COX-2 inhibitor, such as celecoxib and an anthraquinone agent, such as diacerein, for the treatment of osteoarthritis, rheumatoid arthritis and/or degenerative join disease in mammals (abstract, pg. 8 claims 1 and 7, paragraphs 88 and 89).  
	As evidenced by Crofford, synovial tissues of patients with rheumatoid arthritis have increased expression of COX-2 (pg. 1, paragraph 1).
	As evidenced by Li, osteoarthritis is characterized by changes in the subchondral bone wherein the subchondral bone is hypomineralized due to abnormal bone remodeling (abstract).  Additionally, as evidenced by Li, osteoarthritis is a progressive degenerative joint disease (page 1, Col. 1).
Although the cited prior art does not explicitly teach which bones cells’ activities are inhibited/diminished by COX-2 expression, it is reasonable to assume that the composition of Armenta ‘025, comprising celecoxib, would have the same properties since the composition is administered for the same purpose, in the same dosage, to the same population as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

	Claims 1-5, 7-11, 21-23, 25-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2018/0250282 to Fisher (published 09/6/2018-PTO-892) as evidenced by Crofford (Arthritis Res, published in 2000-PTO-892), and as evidenced by Li (Arthritis Research & Therapy, published 2013-PTO-892).
	Fisher ‘282 teaches a method of treating a patient for pain or inflammation associated with arthritis or osteoarthritis by administering an effective amount of
    PNG
    media_image1.png
    134
    318
    media_image1.png
    Greyscale
 and celecoxib, a COX-2 inhibitor (claim 24 on pg. 22).  
	As evidenced by Crofford, synovial tissues of patients with rheumatoid arthritis have increased expression of COX-2 (pg. 1, paragraph 1).
	As evidenced by Li, osteoarthritis is characterized by changes in the subchondral bone and that subchondral bone is hypomineralized due to abnormal bone remodeling (abstract).  Additionally, as evidenced by Li, osteoarthritis is a progressive degenerative join disease (page 1, Col. 1).
Although the cited prior art does not explicitly teach which bones cells’ activities are inhibited/diminished by COX-2 expression, it is reasonable to assume that the composition of Fisher ‘282 comprising celecoxib would have the same properties since the composition is administered for the same purpose, in the same dosage, to the same population as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0252025 to Armenta (09/13/2018 effective filing date-PTO-892)  as applied to claims 1-5, 7-11, 21-23, and 25-27 above, and further in view of Pollock (American Family Physician, published 2007-PTO-892), as evidenced by Wikipedia (PTO-892).
Armenta ‘025 is applied as discussed in the above 35 USC 102 rejection.  
Armenta ‘025 further teaches administering 0.01mg to approximately 1000mg per day of celecoxib (pg. 8, claim 9).  As evidenced by Wikipedia (PTO-892), the average weight of an adult human in North America is 80kg.  As such, the dosages of an average adult human in North America in mg/kg, range from 0.000125mg/kg to 12.5mg/kg.
While Armenta ‘025 teaches a method of treating osteoarthritis by administering a composition comprising a therapeutically effective amount of a COX-2 inhibitor, it differs from that of the instantly claimed invention, in that it does not teach administration of 8mg/kg for approximately 4 weeks.  
Pollock teaches an eight step approach to prescribing mediations.  Step six includes evaluating therapy regularly, e.g., monitoring treatment results, considering discontinuation of the drug (abstract).  Systematically reviewing medications at every visit allows the prescriber to monitor treatment effectiveness and reduce problems (pg. 234).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the compositions of Armenta ‘025 as administered in a dosage of approximately 8mg/kg for approximately 4 weeks, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motived to exemplify the compositions of Armenta ‘025 as administered in a dosage of approximately 8mg/kg for approximately 4 weeks, with a reasonable expectation of success, because Armenta ‘025 teaches an administration range that encompasses 8mg/kg per day, and Pollock teaches that pharmacological therapy should be evaluated by the clinician regularly to monitor the treatment results, reduce problems and alter the therapy, and  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)

	
Claims 6, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0250282 to Fisher (published 09/6/2018-PTO-892) applied to claims 1-5, 7-11, 21-23, and 25-27  above.
Fisher ‘282 is applied as discussed in the above 35 USC 102 rejection.  
Fisher ‘282 teaches 0.0005mg/kg to about 100mg/kg as effective amount ranges for its compositions, and further teaches 0.001mg/kg to about 20mg/kg as preferable effective amount ranges (paragraph 29).  
Fisher ‘282 additionally teaches that an effective amount refers to an amount or dose that provides the desired effect in a patient, such as the reduction or elimination of pain and/or inflammation (paragraph 27).  An effective amount can be readily determined by the attending diagnostician by using known techniques and by observing results obtained under analogous circumstances.  In determining the effective amount for a patient, some factors that are considered are the species of mammal, its size, age and general health; the severity of symptoms; the response of the individual patient; the mode of administration and other relative circumstances (paragraph 29). 
While Fisher ‘282 teaches a method of treating osteoarthritis by administering a composition comprising a therapeutically effective amount of a COX-2 inhibitor, it differs from that of the instantly claimed invention, in that it does not teach administration of 8mg/kg for approximately 4 weeks.  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the compositions of Fisher ‘282 as administered in a dosage of approximately 8mg/kg for approximately 4 weeks, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the compositions of Fisher ‘282 as administered in a dosage of approximately 8mg/kg for approximately 4 weeks, with a reasonable expectation of success, because Fisher ‘282 teaches an effective amount range that encompasses 8mg/kg and further teaches that an effective amount refers to an amount or dose that provides the desired effect to the patient, such as the reduction or elimination of pain and/or inflammation, and teaches that an effective amount can be readily determined by the attending diagnostician by using known techniques and by observing results obtained under analogous circumstances. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622